EXHIBIT 10.3(e)

CPR SELECT

THE CORPORATEPLAN FOR RETIREMENT
SELECT PLAN

Adoption Agreement

IMPORTANT NOTE

This document is not an IRS approved Prototype Plan. An Adopting Employer may
not rely solely on this Plan to ensure that the Plan is “unfunded and maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees” and exempt from Parts 2 through 4
of Title I of the Employee Retirement Income Security Act of 1974 with respect
to the Employer’s particular situation. Fidelity Management Trust Company, its
affiliates and employees may not provide you with legal advice in connection
with the execution of this document. This document should be reviewed by your
attorney and/or accountant prior to execution.


 



--------------------------------------------------------------------------------

ADOPTION AGREEMENT
ARTICLE 1

1.01     PLAN INFORMATION

 

 

(a)

Name of Plan:

 

 

 

 

 

This is the ADTRAN INC. Deferred Compensation Plan (the “Plan”).

 

 

 

 

(b)

Name of Plan Administrator, if not the Employer:

 

 

 

 

 

ADTRAN INC.

 

 

Address:

901 Explorer Blvd.,

 

 

 

Huntsville, AL 35814

 

 

Phone Number: 256-963-8000

 

 

 

 

 

The Plan Administrator is the agent for service of legal process for the Plan.

 

 

 

 

(c)

Three Digit Plan Number:      001

 

 

 

 

(d)

Plan Year End (month/day):   December, 31st.

 

 

 

 

(e)

Plan Status (check one):

 

 

 

 

 

(1)

x

Effective Date of new Plan: 9-1-2001

 

 

 

 

 

(2)

o

Amendment Effective Date:

 

 

 

 

 

 

 

 

 

The original effective date of the Plan.



 



--------------------------------------------------------------------------------

1.02     EMPLOYER

 

 

(a)

The Employer is: ADTRAN INC.

 

 

 

Address:

901 Explorer Blvd.

 

 

 

 

Huntsville, AL 35814

 

 

 

Contact’s Name:   Peter J. Ritch
Telephone Number:  256-963-8608

 

 

 

 

 

 

 

 

(1)

Employer’s Tax Identification Number: 63-0918200

 

 

 

(2)

Business form of Employer (check one):

 

 

 

 

 

 

 

 

 

(A)

x x

Corporation

 

 

 

 

 

 

 

 

 

 

 

(B)

o     

Sole proprietor or partnership

 

 

 

 

 

 

 

 

 

 

 

(C)

o    

Subchapter S Corporation

 

 

 

 

 

 

 

 

 

 

(3)

Employer’s fiscal year end: December 31st.

 

 

 

 

 

 

(b)

The term “Employer” includes the following Related Employer(s)
(as defined in Section 2.01(a)(21)):

 

 

 

 

 

 

 

 

None

 

 

 

 

_____________________________________________________________

 

 

 

_____________________________________________________________

 

 

 

_____________________________________________________________

 

 

 

_____________________________________________________________



2



--------------------------------------------------------------------------------

1.03     COVERAGE

 

 

(a)

Only those Employees listed in Attachment A will be eligible to participate in
the Plan.

 

 

 

 

(b)

The Entry Date(s) shall be (check one):

 

 

 

 

 

 

 

(1)

x

the first day of each Plan Year.

 

 

 

 

 

 

 

(2)

o

the first day of each Plan Year and the date six months later.

 

 

 

 

 

 

 

(3)

o

the first day or each Plan Year and the first day of the fourth, seventh, and
tenth months.

 

 

 

 

 

 

 

(4)

o

the first day of each month.


1.04     COMPENSATION

For purposes of determining Contributions under the Plan, Compensation shall be
as defined in Section 2.01(a)(6), but excluding (check the appropriate box(es)):

 

 

(a)

o

Overtime Pay.

 

 

 

 

 

(b)

 

Bonuses.

 

 

 

 

 

(c)

 

Commissions.

 

 

 

 

 

(d)

o

The value of a qualified or a non-qualified stock option granted to an Employee
by the Employer to the extent such value is includable in the Employee’s taxable
income

 

 

 

 

 

(e)

o

No exclusions.


1.05     CONTRIBUTIONS

 

 

(a)

 

Deferral Contributions. The Employer shall make a Deferral Contribution in
accordance with Section 4.01 on behalf of each Participant who has an executed
salary reduction agreement in effect with the Employer for the Plan Year (or
portion of the Plan Year) in question, not to exceed 25% of base salary
compensation for that Plan Year and up to 100% of bonus payments earned during
the plan year. See Amendment # 1 attached.


3



--------------------------------------------------------------------------------

  

 

(b)

o

Matching Contributions-


 

 

 

 

(1)

 

The Employer shall make a Matching Contribution on behalf of each Participant in
an amount equal to the following percentage of a Participant’s Deferral
Contributions during the Plan Year (check one):


 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

o

50%

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

o

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

o

______%

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

o

(Tiered Match) ______% of the first ______% of the Participant’s Compensation
contributed to the Plan,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

______% of the next ______% of the Participant’s Compensation contributed to the
Plan,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

______% of the next ______% of the Participant’s Compensation contributed to the
Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

x

The percentage declared for the year, if any, by a Board of Directors’
resolution.

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)

 

Other: The amount for the year, if any, will be determined by a Board of
Directors Resolution.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_____________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_____________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_____________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_____________________________________________________

 

 

 

 

 

 

 

 

 

 

(2)

o

Matching Contribution Limits (check the appropriate box(es)):


 

 

 

 

 

 

(A)

o

Deferral Contributions in excess of ______% of the Participant’s Compensation
for the period in question shall not be considered for Matching Contributions.

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:

 

If the Employer elects a percentage limit in (A) above and requests the Trustee
to account separately for matched and unmatched Deferral Contributions, the
Matching Contributions allocated to each Participant must be computed, and the
percentage limit applied, based upon each period.



4



--------------------------------------------------------------------------------

 

 

 

 

 

 

(B)

o

Matching Contributions, for each Participant for each Plan Year shall be limited
to $_________________.

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Eligibility Requirement(s) for Matching Contributions


 

 

 

 

 

 

A Participant who makes Deferral Contributions during the Plan Year under
Section 1.05(a) shall be entitled to Matching Contributions for that Plan Year
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es). Options (B) and (C) may not be elected together):


 

 

 

 

 

 

(A)

x x

Is employed by the Employer on the last day of the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

o     

Earns at least 500 Hours of Service during the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

o     

Earns at least 1,000 Hours of Service during the Plan Year.

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

o     

No requirements.


 

 

 

 

 

 

Note:

 

If option (A), (B) or (C) above is selected then Matching Contributions can only
be made by the Employer after the Plan Year ends. Any Matching Contribution made
before Plan Year end shall not be subject to the eligibility requirements of
this Section 1.05(b)(3)).


1.06     DISTRIBUTION DATES

A Participant may elect to receive a distribution or commence distributions from
his Account pursuant to Section 8.02 upon the following date(s) (check the
appropriate box(es). If Option (c) is elected, then options (a) and (b) may not
be elected):

 

 

(a)

 

Attainment of Normal Retirement Age. Normal Retirement Age under the Plan is
(check one):

 

 

 

 

 

 

 

 

(1)

x

age 65.

 

 

 

 

 

 

 

 

 

(2)

o

age _____ (specify from 55 through 64).

 

 

 

 

 

 

 

 

 

(3)

o

later of the age _____ (can not exceed 65) or the fifth anniversary of the
Participant’s Commencement Date.

 

 

 

 

 

 


 

 

(b)

o

Attainment of Early Retirement Age. Early Retirement Age is the first day of the
month after the Participant attains age _____ (specify 55 or greater) and
completes _____ Years of Service for Vesting.


5



--------------------------------------------------------------------------------

 

 

(c)

xx

Termination of employment with the Employer.


1.07     VESTING SCHEDULE

 

 

(a)

 

The Participant’s vested percentage in Matching Contributions elected in Section
1.05(b) shall be based upon the schedule(s) selected below.


 

 

 

 

(1)

o

N/A – No Matching Contributions

 

 

 

 

 

 

 

 

 

(2)

o

100% Vesting immediately

 

 

 

 

 

 

 

 

 

(3)

 

3 year cliff (see C below)

 

 

 

 

 

 

 

 

 

(4)

o

5 year cliff (see D below)

 

 

 

 

 

 

 

 

 

(5)

o

6 year graduated (see E below)

 

 

 

 

 

 

 

 

 

(6)

o

7 year graduated (see F below)

 

 

 

 

 

 

 

 

 

(7)

x

G below

 

 

 

 

 

 

 

 

 

(8)

o

Other (Attachment “B”)


 

 

 

 

Years of
Service for
Vesting

 

Vesting Schedule

 

 

 

 

 

C

 

D

 

E

 

F

 

G

 

 

 

 

0

 

0

%

0

%

0

%

0

%

___

 

 

 

 

1

 

0

%

0

%

0

%

0

%

___

 

 

 

 

2

 

0

%

0

%

20

%

0

%

___

 

 

 

 

3

 

100

%

0

%

40

%

20

%

___

 

 

 

 

4

 

100

%

0

%

60

%

40

%

___

 

 

 

 

5

 

100

%

100

%

80

%

60

%

___

 

 

 

 

6

 

100

%

100

%

100

%

80

%

___

 

 

 

 

7

 

100

%

100

%

100

%

100

%

100

%


 

 

(b)

o

Years of Service for Vesting shall exclude (check one):

 

 

 

 

(1)

x

for new plans, service prior to the Effective Date as defined in Section
1.01(e)(1).

 

 

 

 

 

 

 

 

 

(2)

o

for existing plans converting from another plan document, service prior to the
original Effective Date as defined in Section 1.01(e)(2).



6



--------------------------------------------------------------------------------

  

 

(c)

x

A Participant will forfeit his Matching Contributions upon the occurrence of the
following event(s): criminal activity, theft, violation of non-compete
agreement.

 

 

 

 

_______________________________________________

 

 

 

 

 

 

 

 

 

_______________________________________________

 

 

 

 

 

(d)

 

A Participant will be 100% vested in his Matching Contributions upon (check the
appropriate box(es), if any):

 

 

 

 

(1)

o

Normal Retirement Age (as defined in Section 1.06(a)).

 

 

 

 

 

 

 

 

 

(2)

o

Early Retirement Age (as defined in Section 1.06(b)).

 

 

 

 

 

 

 

 

 

(3)

o

Death


1.08     PREDECESSOR EMPLOYER SERVICE

 

 

o

 

Service for purposes of vesting in Section 1.07(a) shall include service with
the following employer(s): None

 

 

 

 

 

(a)

 

_____________________________________________________________________________

 

 

 

 

 

(b)

 

_____________________________________________________________________________

 

 

 

 

 

(c)

 

_____________________________________________________________________________

 

 

 

 

 

(d)

 

_____________________________________________________________________________


1.09     HARDSHIP WITHDRAWALS

Participant withdrawals for hardship prior to termination of employment (check
one):

 

 

(a)

xx

will be allowed in accordance with Section 7.07, subject to a $_10,000.00_
minimum amount (Must be at least $1,000)

 

 

 

 

 

(b)

o    

will not be allowed.


1.10     DISTRIBUTIONS

Subject to Articles 7 and 8, distributions under the Plan will be paid (check
the appropriate box(es)):

 

 

(a)

xx

as a lump sum.

 

 

 

 

 

(b)

o    

under a systematic withdrawal plan (installments) not to exceed 10 years.

 


7



--------------------------------------------------------------------------------

1.11     INVESTMENT DECISIONS

 

 

(a)

 

Investment Directions

 

 

 

 

 

 

 

Investments in which the Accounts of Participants shall be treated as invested
and reinvested shall be directed (check one):

 

 

 

 

 

 

 

(1)

o    

by the Employer among the options listed in (b) below.

 

 

 

 

 

 

 

 

 

(2)

xx

by each Participant among the options listed in (b) below.

 

 

 

 

 

 

 

 

 

 

(3)

o    

by each Participant with respect to Deferral Contributions and by the Employer
with respect to Employer Matching Contributions. The Employer must direct the
Employer Matching Contributions among the same investment options made available
for Participant directed sources listed in (b) below.

 

 

(b)

 

Plan Investment Options

 

 

 

 

Participant Accounts will be treated as invested among the Fidelity Funds listed
below pursuant to Participant and/or Employer directions.

 

 

 

 

Same fund selection as in the ADTRAN 401(k) program

 

Fund Name

 

Fund Number

 

 

 

 

 

(1) Fidelity Retirement Money Market Portfolio

 

0630

 

(2) Fidelity Government Income Fund

 

0054

 

(3) Fidelity U. S. Bond Index Fund

 

0651

 

(4) Fidelity Balanced Fund

 

0304

 

(5) Fidelity Equity-Income Fund

 

0023

 

(6) Fidelity Fund

 

0003

 

(7) Spartan U. S. Equity Index Fund

 

0650

 

(8) Fidelity Aggressive Growth Fund

 

0324

 

(9) Fidelity Blue Chip Growth

 

0312

 

(10) Fidelity Growth Company Fund

 

0025

 

(11) Fidelity Low-Price Stock Fund

 

0319

 


8



--------------------------------------------------------------------------------

  

(12) Fidelity Diversified International Fund

 

0325

 

(13) Fidelity Freedom Income Fund (SM)

 

0369

 

(14) Fidelity Freedom 2000 Fund (SM)

 

0370

 

(15) Fidelity Freedom 2010 Fund (SM)

 

0371

 

(16) Fidelity Freedom 2020 Fund (SM)

 

0372

 

(17) Fidelity Freedom 2030 Fund (SM)

 

0373

 

(18) Fidelity Freedom 2040 Fund (SM)

 

0718

 

(19) Morgan Stanley Dean Witter Institutional

 

OFM7

 

 Small Co. Growth Portfolio-Class B

 

 

 

 

 

 

 

Note:

An additional annual recordkeeping fee will be charged for each fund in excess
of five funds.


9



--------------------------------------------------------------------------------

 

 

 

 

Note:

The method and frequency for change of investments will be determined under the
rules applicable to the selected funds. Information will be provided regarding
expenses, if any, for changes in investment options.


1.12     RELIANCE ON PLAN

An adopting Employer may not rely solely on this Plan to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
and exempt from Parts 2 through 4 of Title I of the Employee Retirement Income
Security Act of 1974 with respect to the Employer’s particular situation. This
Agreement must be reviewed by your attorney and/or accountant before it is
executed.

This Adoption Agreement may be used only in conjunction with the CORPORATEplan
for Retirement Select Basic Plan Document.


10



--------------------------------------------------------------------------------

EXECUTION PAGE
(Fidelity’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 18 day of June, 2001.

   

 

 

Employer

ADTRAN, Inc.





 

By 


/s/ JOHN R. COOPER

 

 

 

--------------------------------------------------------------------------------

 

 

Title

Senior Vice President & CFO

   

 

 

Employer

 

 

 

 

--------------------------------------------------------------------------------





 

By 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


11



--------------------------------------------------------------------------------

EXECUTION PAGE
(Employer’s Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 18 day of June, 2001.

   

 

 

Employer

ADTRAN, Inc.





 

By 


/s/ JOHN R. COOPER

 

 

 

--------------------------------------------------------------------------------

 

 

Title

Senior Vice President & CFO

   

 

 

Employer

 

 

 

 

--------------------------------------------------------------------------------





 

By 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title

 

 

 

 

--------------------------------------------------------------------------------

 


12



--------------------------------------------------------------------------------

The CORPORATEplan for Retirement Select Plan

BASIC PLAN DOCUMENT

IMPORTANT NOTE

This document is not an IRS approved Prototype Plan. An Adopting Employer may
not rely solely on this Plan to ensure that the Plan is “unfunded and maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees” and exempt from parts 2 through 4
of Title I of the Employee Retirement Income Security Act of 1974 with respect
to the Employer’s particular situation. Fidelity Management Trust Company, its
affiliates and employees may not provide you with legal advice in connection
with the execution of this document. This document should be reviewed by your
attorney and/or accountant prior to execution.

CPR SELECT
BASIC PLAN DOCUMENT


 



--------------------------------------------------------------------------------

   

ARTICLE 1

 

ADOPTION AGREEMENT

 

 

 

ARTICLE 2

 

DEFINITIONS

 

 

 

2.01 - Definitions

 

 

 

ARTICLE 3

 

PARTICIPATION

 

 

 

3.01 - Date of Participation

 

3.02 - Resumption of Participation Following Re employment

 

3.03 - Cessation or Resumption of Participation Following a Change in Status

 

 

 

ARTICLE 4

 

CONTRIBUTIONS

 

 

 

4.01 - Deferral Contributions

 

4.02. Matching Contributions

 

4.03. Time of Making Employer Contributions

 

 

 

ARTICLE 5

 

PARTICIPANTS’ ACCOUNTS

 

 

 

5.01 - Individual Accounts

 

 

 

ARTICLE 6

 

INVESTMENT OF CONTRIBUTIONS

 

 

 

6.01 - Manner of Investment

 

6.02 - Investment Decisions

 

 

 

ARTICLE 7

 

RIGHT TO BENEFITS

 

 

 

7.01 - Normal or Early Retirement

 

7.02 - Death

 

7.03 - Other Termination of Employment

 

7.04 - Separate Account

 

7.05 - Forfeitures

 

7.06 - Adjustment for Investment Experience

 

7.07 - Hardship Withdrawals

 

 

 

ARTICLE 8

 

DISTRIBUTION OF BENEFITS PAYABLE AFTER TERMINATION OF SERVICE

 

 

 

8.01 - Distribution of Benefits to Participants and Beneficiaries

 

8.02 - Determination of Method of Distribution

 

8.03 - Notice to Trustee

 

8.04 - Time of Distribution

 

 

 

ARTICLE 9

 

AMENDMENT AND TERMINATION

 

 

 

9.01 - Amendment by Employer

 

 

 


2



--------------------------------------------------------------------------------

   

9.02 - Retroactive Amendments

 

9.03 - Termination

 

9.04 - Distribution upon Termination of the Plan

 

 

 

ARTICLE 10

 

MISCELLANEOUS

 

 

 

10.01 - Communication to Participants

 

10.02 - Limitation of Rights

 

10.03 - Nonalienability of Benefits

 

10.04 - Facility of Payment

 

10.05 - Information between Employer and Trustee

 

10.06 - Notices

 

10.07 - Governing Law

 

 

 

ARTICLE 11

 

PLAN ADMINISTRATION

 

 

 

11.01 - Powers and responsibilities of the Administrator

 

11.02 - Nondiscriminatory Exercise of Authority

 

11.03 - Claims and Review Procedures

 

11.04 - Cost of Administration

 


 


3



--------------------------------------------------------------------------------

PREAMBLE

It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees for purposes of Title
I of ERISA.

Article 1.       Adoption Agreement.

Article 2.       Definitions.

2.01.    Definitions.

(a)       Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:

(1)       “Account” means an account established on the books of the Employer
for the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.

(2)       “Administrator” means the Employer adopting this Plan, or other person
designated by the Employer in Section 1.01(b).

(3)       “Adoption Agreement” means Article 1 under which the Employer
establishes and adopts or amends the Plan and designates the optional provisions
selected by the Employer. The provisions of the Adoption Agreement shall be an
integral part of the Plan.

(4)       “Beneficiary” means the person or persons entitled under Section 7.02
to receive benefits under the Plan upon the death of a Participant.

(5)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(6)       “Compensation” shall mean for purposes of Article 4 (Contributions)
wages as defined in Section 3401(a) of the Code and all other payments of
compensation to an employee by the employer (in the course of the employers
trade or business) for which the employer is required to finish the employee a
written statement under Section 6041(d) and 6051(a)(3) of the Code, excluding
any items elected by the Employer in Section 1.04, reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, but including amounts that are not
includable in the gross income of the Participant under a salary reduction
agreement by reason of the application of Sections 125, 402(a)(8), 402(h), or
403(b) of the Code. Compensation must be determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Section 3401(a)(2) of the
Code).


4



--------------------------------------------------------------------------------

Compensation shall generally be based on the amount that would have been
actually paid to the Participant during the Plan Year but for an election under
Section 4.01.

In the case of any Self-Employed Individual or an Owner-Employee Compensation
shall mean the Individual’s Earned Income.

(7)       “Earned Income” means the net earnings of a Self-Employed Individual
derived from the trade or business with respect to which the Plan is established
and for which the personal services of such individual are a material
income-providing factor, excluding any items not included in gross income and
the deductions allocated to such items, except that for taxable years beginning
after December 31, 1989 net earnings shall be determined with regard to the
deduction allowed under Section 164(f) of the Code, to the extent applicable to
the Employer. Net earnings shall be reduced by contributions of the Employer to
any qualified plan, to the extent a deduction is allowed to the Employer for
such contributions under Section 404 of the Code.

(8)       “Employee” means any employee of the Employer, Self-Employed
Individual or Owner-Employee.

(9)       “Employer” means the employer named in Section 1.02(a) and any Related
Employers designated in Section 1.02(b).

(10)     “Employment Commencement Date” means the date on which the Employee
first performs an Hour of Service.

(11)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended.

(12)     “Fidelity Fund” means any Registered Investment Company which is made
available to plans utilizing the CORPORATEplan for Retirement Select Plan.

(13)     “Fund Share” means the share, unit, or other evidence of ownership in a
Fidelity Fund.

(14)     “Hour of Service” means, with respect to any Employee,

(A)      Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, for the performance of duties for the Employer or a Related
Employer, each such hour to be credited to the Employee for the computation
period in which the duties were performed;

(B)      Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, by the Employer or Related Employer (including payments
made or due from a trust fund or insurer to which the Employer contributes or
pays premiums) on account of a period of time during


5



--------------------------------------------------------------------------------

which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity,
disability, layoff, jury duty, military duty, or leave of absence, each such
hour to be credited to the Employee for the Eligibility Computation Period in
which such period of time occurs, subject to the following rules:

(i)       No more than 501 Hours of Service shall be credited under this
paragraph (B) on account of any single continuous period during which the
Employee performs no duties;

(ii)      Hours of Service shall not be credited under this paragraph (B) for a
payment which solely reimburses the Employee for medically-related expenses, or
which is made or due under a plan maintained solely for the purpose of complying
with applicable workmen’s compensation, unemployment compensation or disability
insurance laws; and

(iii)     If the period during which the Employee performs no duties falls
within two or more computation periods and if the payment made on account of
such period is not calculated on the basis of units of time, the Hours of
Service credited with respect to such period shall be allocated between not more
than the first two such computation periods on any reasonable basis consistently
applied with respect to similarly situated Employees; and

(C)      Each hour not counted under paragraph (A) or (B) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by the Employer or a Related Employer, each such hour to be credited to the
Employee for the computation period to which the award or agreement pertains
rather than the computation period in which the award agreement or payment is
made.

For purposes of determining Hours of Service, Employees of the Employer and of
all Related Employers will be treated as employed by a single employer. For
purposes of paragraphs (B) and (C) above, Hours of Service will be calculated in
accordance with the provisions of Section 2530.200b-2(b) of the Department of
Labor regulations which are incorporated herein by reference.

Solely for purposes of determining whether a break in service for participation
purposes has occurred in a computation period, an individual who is absent from
work for maternity or paternity reasons shall receive credit for the hours of
service which would otherwise been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, 8 hours of
service per day of such absence. For purposes of this paragraph, an absence from
work for maternity reasons means an absence (1) by reason of the pregnancy of
the individual, (2) by


6



--------------------------------------------------------------------------------

reason of a birth of a child of the individual, (3) by reason of the placement
of a child with the individual in connection with the adoption of such child by
such individual, or (4) for purposes of caring for such child for a period
beginning immediately following such birth or placement. The hours of service
credited under this paragraph shall be credited (1) in the computation period in
which the absence begins if the crediting is necessary to prevent a break in
service in that period, or (2) in all other cases, in the following computation
period.

(15)     “Normal Retirement Age” means the normal retirement age specified in
Section 1.06(a) of the Adoption Agreement.

(16)     “Owner-Employee” means, if the Employer is a sole proprietorship, the
individual who is the sole proprietor, or if the Employer is a partnership, a
partner who owns more than 10 percent of either the capital interest or the
profits interest of the partnership.

(17)     “Participant” means any Employee who participates in the Plan in
accordance with Article 3 hereof.

(18)     “Plan” means the plan established by the Employer as set forth herein
as a new plan or as an amendment to an existing plan, by executing the Adoption
Agreement, together with any and all amendments hereto.

(19)     “Plan Year” means the 12-consecutive month period designated by the
Employer in Section 1.01(d).

(20)     “Registered Investment Company” means any one or more corporations,
partnerships or trusts registered under the Investment Company Act of 1940 for
which Fidelity Management and Research Company serves as investment advisor.

(21)     “Related Employer” means any employer other than the Employer named in
Section 1.02(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Section 414(b) of the Code) or
an affiliated service group (as defined in Section 414(m)), or are trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c)), or such other employer is required to be aggregated
with the Employer pursuant to regulations issued under Section 414(o).

(22)     “Self-Employed Individual” means an individual who has Earned Income
for the taxable year from the Employer or who would have had Earned Income but
for the fact that the trade or business had no net profits for the taxable year.

(23)     “Trust” means the trust created by the Employer.

(24)     “Trust Agreement” means the agreement between the Employer and the
Trustee, as set forth in a separate agreement, under which assets are held,
administered, and managed subject to the claims of the Employer’s creditors in


7



--------------------------------------------------------------------------------

the event of the Employer’s insolvency, until paid to Plan Participants and
their Beneficiaries as specified in the Plan.

(25)     “Trust Fund” means the property held in the Trust by the Trustee.

(26)     “Trustee” means the corporation or individuals appointed by the
Employer to administer the Trust in accordance with the Trust Agreement.

(27)     “Years of Service for Vesting” means, with respect to any Employee, the
number of whole years of his periods of service with the Employer or a Related
Employer (the elapsed time method to compute vesting service), subject to any
exclusions elected by the Employer in Section 1.07(b). An Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee’s
Employment Commencement Date and ending on the date a break in service begins,
unless any such years are excluded by Section 1.07(b). An Employee will also
receive credit for any period of severance of less than 12 consecutive months.
Fractional periods of a year will be expressed in terms of days.

In the case of a Participant who has 5 consecutive 1-year breaks in service, all
years of service after such breaks in service will be disregarded for the
purpose of vesting the Employer-derived account balance that accrued before such
breaks, but both pre-break and post-break service will count for the purposes of
vesting the Employer-derived account balance that accrues after such breaks.
Both accounts will share in the earnings and losses of the fund.

In the case of a Participant who does not have 5 consecutive 1-year breaks in
service, both the pre-break and post-break service will count in vesting both
the pre-break and post-break employer-derived account balance.

A break in service is a period of severance of at least 12 consecutive months.
Period of severance is a continuous period of time during which the Employee is
not employed by the Employer. Such period begins on the date the Employee
retires, quits or is discharged, or if earlier, the 12 month anniversary of the
date on which the Employee was otherwise first absent from service.

In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a break in service. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual, (2)
by reason of the birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement.

If the Plan maintained by the Employer is the plan of a predecessor employer, an
Employee’s Years of Service for Vesting shall include years of service with such
predecessor employer. In any case in which the Plan


8



--------------------------------------------------------------------------------

maintained by the Employer is not the plan maintained by a predecessor employer,
service for such predecessor shall be treated as service for the Employer to the
extent provided in Section 1.08.

(b)      Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

Article 3.       Participation.

3.01.    Date of Participation. An eligible Employee (as set forth in Section
1.03(a)) will become a Participant in the Plan on the first Entry Date after
which he becomes an eligible Employee if he has filed an election pursuant to
Section 4.01. If the eligible Employee does not file an election pursuant to
Section 4.01 prior to his first Entry Date, then the eligible Employee will
become a Participant in the Plan as of the first day of a Plan Year for which he
has filed an election.

3.02.    Resumption of Participation Following Re employment. If a Participant
ceases to be an Employee and thereafter returns to the employ of the Employer he
will again become a Participant as of an Entry Date following the date on which
he completes an Hour of Service for the Employer following his re employment, if
he is an eligible Employee as defined in Section 1.03(a), and has filed an
election pursuant to Section 4.01.

3.03.    Cessation or Resumption of Participation Following a Change in Status.
If any Participant continues in the employ of the Employer or Related Employer
but ceases to be an eligible Employee as defined in Section 1.03(a), the
individual shall continue to be a Participant until the entire amount of his
benefit is distributed; however, the individual shall not be entitled to make
Deferral Contributions or receive an allocation of Matching contributions during
the period that he is not an eligible Employee. Such Participant shall continue
to receive credit for service completed during the period for purposes of
determining his vested interest in his Accounts. In the event that the
individual subsequently again becomes an eligible Employee, the individual shall
resume full participation in accordance with Section 3.01.

Article 4.       Contributions.

4.01.    Deferral Contributions. Each Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by a specified
percentage not exceeding the percentage set forth in Section 1.05(a) and equal
to a whole number multiple of one (1) percent. Such agreement shall become
effective on the first day of the period as set forth in the Participant’s
election. The election will be effective to defer Compensation relating to all
services performed in a Plan Year subsequent to the filing of such an election.
An election once made will remain in effect until a new election is made. A new
election will be effective as of the first day of the following Plan Year and
will apply only to Compensation payable with respect to services rendered after
such date. Amounts credited to a Participant’s account prior to the effective
date of any new election will not be affected and will be paid in accordance
with that prior election. The Employer shall credit an amount to the account
maintained on behalf of the Participant corresponding to the amount of said
reduction. Under no circumstances may a


9



--------------------------------------------------------------------------------

salary reduction agreement be adopted retroactively. A Participant may not
revoke a salary reduction agreement for a Plan year during that year.

4.02.    Matching Contributions. If so provided by the Employer in Section
1.05(b), the Employer shall make a Matching Contribution to be credited to the
account maintained on behalf of each Participant who had Deferral Contributions
made on his behalf during the year and who meets the requirement, if any, of
Section 1.05(b)(3). The amount of the Matching Contribution shall be determined
in accordance with Section 1.05(b).

4.03.    Time of Making Employer Contributions. The Employer will from time to
time make a transfer of assets to the Trustee for each Plan Year. The Employer
shall provide the Trustee with information on the amount to be credited to the
separate account of each Participant maintained under the Trust.

Article 5.       Participants’ Accounts.

5.01.    Individual Accounts. The Administrator will establish and maintain an
Account for each Participant which will reflect Matching and Deferral
Contributions credited to the Account on behalf of the Participant and earnings,
expenses, gains and losses credited thereto, and deemed investments made with
amounts in the Participant’s Account. The Administrator will establish and
maintain such other accounts and records as it decides in its discretion to be
reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year.

Article 6.       Investment of Contributions.

6.01.    Manner of Investment. All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in eligible
investments selected by the Employer in Section 1.11(b).

6.02.    Investment Decisions. Investments in which the Accounts of Participants
shall be treated as invested and reinvested shall be directed by the Employer or
by each Participant, or both, in accordance with the Employer’s election in
Section 1.11(a).

(a)       All dividends, interest, gains and distributions of any nature earned
in respect of Fund Shares in which the Account is treated as investing shall be
credited to the Account as though reinvested in additional shares of that
Fidelity Fund.

(b)      Expenses attributable to the acquisition of investments shall be
charged to the Account of the Participant for which such investment is made.

Article 7.       Right to Benefits.

7.01.    Normal or Early Retirement. If provided by the Employer in Section
1.07(d), each Participant who attains his Normal Retirement Age or Early
Retirement Age will have a nonforfeitable interest in his Account in accordance
with the vesting schedule elected in Section 1.07. If a Participant retires on
or after attainment of Normal or Early Retirement Age, such retirement is
referred to as a normal retirement. On or after his normal retirement, the
balance of


10



--------------------------------------------------------------------------------

the Participant’s Account, plus any amounts thereafter credited to his Account,
subject to the provisions of Section 7.06, will be distributed to him in
accordance with Article 8.

If provided by the Employer in Section 1.06, a Participant who separates from
service before satisfying the age requirements for early retirement, but has
satisfied the service requirement will be entitled to the distribution of his
Account, subject to the provisions of Section 7.06, in accordance with Article
8, upon satisfaction of such age requirement.

7.02.    Death. If a Participant dies before the distribution of his Account has
commenced, or before such distribution has been completed, his Account shall
become vested in accordance with the vesting schedule elected in Section 1.07
and his designated Beneficiary or Beneficiaries will be entitled to receive the
balance or remaining balance of his Account, plus any amounts thereafter
credited to his Account, subject to the provisions of Section 7.06. Distribution
to the Beneficiary or Beneficiaries will be made in accordance with Article 8.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form designated by the Administrator. If more than one person
is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount will be paid to his surviving
spouse or, if none, to his estate (such spouse or estate shall be deemed to be
the Beneficiary for purposes of the Plan). If a Beneficiary dies after benefits
to such Beneficiary have commenced, but before they have been completed, and, in
the opinion of the Administrator, no person has been designated to receive such
remaining benefits, then such benefits shall be paid to the deceased
Beneficiary’s estate.

7.03.    Other Termination of Employment. If provided by the Employer in Section
1.06, if a Participant terminates his employment for any reason other than death
or normal retirement, he will be entitled to a termination benefit equal to (i)
the vested percentage(s) of the value of the Matching Contributions to his
Account, as adjusted for income, expense, gain, or loss, such percentage(s)
determined in accordance with the vesting schedule(s) selected by the Employer
in Section 1.07, and (ii) the value of the Deferral Contributions to his Account
as adjusted for income, expense, gain or loss. The amount payable under this
Section 7.03 will be subject to the provisions of Section 7.06 and will be
distributed in accordance with Article 8.

7.04.    Separate Account. If a distribution from a Participant’s Account has
been made to him at a time when he has a nonforfeitable right to less than 100
percent of his Account, the vesting schedule in Section 1.07 will thereafter
apply only to amounts in his Account attributable to Matching Contributions
allocated after such distribution. The balance of his Account immediately after
such distribution will be transferred to a separate account which will be
maintained for the purpose of determining his interest therein according to the
following provisions.


11



--------------------------------------------------------------------------------

At any relevant time prior to a forfeiture of any portion thereof under Section
7.05, a Participant’s nonforfeitable interest in his Account held in a separate
account described in the preceding paragraph will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 7.05; AB is the account balance of the separate account
at the relevant time; D is the amount of the distribution; and R is the ratio of
the account balance at the relevant time to the account balance after
distribution. Following a forfeiture of any portion of such separate account
under Section 7.05 below, any balance in the Participant’s separate account will
remain fully vested and nonforfeitable.

7.05.    Forfeitures. If a Participant terminates his employment, any portion of
his Account (including any amounts credited after his termination of employment)
not payable to him under Section 7.03 will be forfeited by him. For purposes of
this paragraph, if the value of a Participant’s vested account balance is zero,
the Participant shall be deemed to have received a distribution of his vested
interest immediately following termination of employment. Such forfeitures will
be applied to reduce the contributions of the Employer under the Plan (or
administrative expenses of the Plan).

7.06.    Adjustment for Investment Experience. If any distribution under this
Article 7 is not made in a single payment, the amount remaining in the Account
after the distribution will be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
treated as invested and any expenses properly charged under the Plan and Trust
to such amounts.

7.07.    Hardship Withdrawals. Subject to the provisions of Article 8, a
Participant shall not be permitted to withdraw his Account (and earnings
thereon) prior to retirement or termination of employment, except if permitted
under Section 1.09, a Participant may apply to the Administrator to withdraw
some or all of his Account if such withdrawal is made on account of a hardship
as determined by the Employer.

Article 8.       Distribution of Benefits Payable after Termination of Service.

8.01.    Distribution of Benefits to Participants and Beneficiaries.

(a)       Distributions under the Plan to a Participant or to the Beneficiary of
the Participant shall be made in a lump sum in cash or, if elected by the
Employer in Section 1.10 and specified in the Participant’s deferral election,
under a systematic withdrawal plan (installment(s)) not exceeding 10 years upon
retirement, death or other termination of employment.

(b)      Distributions under a systematic withdrawal plan must be made in
substantially equal annual, or more frequent, installments, in cash, over a
period certain which does not extend 10 years. The period certain specified in a
Participant’s first deferral election specifying distribution under a systematic
withdrawal plan shall apply to all subsequent elections of distributions under a
systematic withdrawal plan made by the Participant.

8.02.    Determination of Method of Distribution. The Participant will determine
the method of distribution of benefits to himself and the method of distribution
to his Beneficiary. Such determination will be made at the time the Participant
makes a deferral election. If the


12



--------------------------------------------------------------------------------

Participant does not determine the method of distribution to him or his
Beneficiary, the method shall be a lump sum.

8.03.    Notice to Trustee. The Administrator will notify the Trustee in writing
whenever any Participant or Beneficiary is entitled to receive benefits under
the Plan. The Administrator’s notice shall indicate the form, amount and
frequency of benefits that such Participant or Beneficiary shall receive.

8.04     Time of Distribution. In no event will distribution to a Participant be
made later than the date specified by the Participant in his salary reduction
agreement.

Article 9.       Amendment and Termination.

9.01.    Amendment by Employer. The Employer reserves the authority to amend the
Plan by filing with the Trustee an amended Adoption Agreement, executed by the
Employer only, on which said Employer has indicated a change or changes in
provisions previously elected by it. Such changes are to be effective on the
effective date of such amended Adoption Agreement. Any such change
notwithstanding, no Participant’s Account shall be reduced by such change below
the amount to which the Participant would have been entitled if he had
voluntarily left the employ of the Employer immediately prior to the date of the
change. The Employer may from time to time make any amendment to the Plan that
may be necessary to satisfy the Code or ERISA. The Employer’s board of directors
or other individual specified in the resolution adopting this Plan shall act on
behalf of the Employer for purposes of this Section 9.01.

9.02.    Retroactive Amendments. An amendment made by the Employer in accordance
with Section 9.01 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of the Code
or ERISA or to conform the Plan to any change in federal law or to any
regulations or ruling thereunder. Any retroactive amendment by the Employer
shall be subject to the provisions of Section 9.01.

9.03.    Termination. The Employer has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, said
Employer has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or terminate the
Plan at any time by written notice delivered to the Trustee without any
liability hereunder for any such discontinuance or termination.

9.04.    Distribution upon Termination of the Plan. Upon termination of the
Plan, no further Deferral Contributions or Matching Contributions shall be made
under the Plan, but Accounts of Participants maintained under the Plan at the
time of termination shall continue to be governed by the terms of the Plan until
paid out in accordance with the terms of the Plan.

Article 10.     Miscellaneous.

10.01.  Communication to Participants. The Plan will be communicated to all
Participants by the Employer promptly after the Plan is adopted.


13



--------------------------------------------------------------------------------

10.02.  Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event will the terms of employment
or service of any Participant be modified or in any way affected hereby.

10.03.  Nonalienability of Benefits. The benefits provided hereunder will not be
subject to alienation, assignment, garnishment, attachment, execution or levy of
any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law.

10.04.  Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under State law for the care and control of such recipient. The receipt by such
person or institution of any such payments shall be complete acquittance
therefore, and any such payment to the extent thereof, shall discharge the
liability of the Trust for the payment of benefits hereunder to such recipient.

10.05.  Information between Employer and Trustee. The Employer agrees to furnish
the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

10.06.  Notices. Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

(a)       If to the Employer or Administrator, to it at the address set forth in
the Adoption Agreement, to the attention of the person specified to receive
notice in the Adoption Agreement;

(b)      If to the Trustee, to it at the address set forth in the Trust
Agreement;

or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

10.07.  Governing Law. The Plan and the accompanying Adoption Agreement will be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the Commonwealth of Massachusetts.


14



--------------------------------------------------------------------------------

Article 11.     Plan Administration.

11.01.  Powers and responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

(a)       To make and enforce such rules and regulations as it deems necessary
or proper for the efficient administration of the Plan;

(b)      To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

(c)       To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d)      To administer the claims and review procedures specified in Section
11.03;

(e)       To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

(f)       To determine the person or persons to whom such benefits will be paid;

(g)      To authorize the payment of benefits;

(h)      To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

(i)       To appoint such agents, counsel, accountants, and consultants as may
be required to assist in administering the Plan;

(j)       By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan;

11.02.  Nondiscriminatory Exercise of Authority. Whenever, in the administration
of the Plan, any discretionary action by the Administrator is required, the
Administrator shall exercise its authority in a nondiscriminatory manner so that
all persons similarly situated will receive substantially the same treatment.

11.03.  Claims and Review Procedures.

(a)       Claims Procedure. If any person believes he is being denied any rights
or benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to


15



--------------------------------------------------------------------------------

the steps to be taken if the person wishes to submit a request for review. Such
notification will be given within 90 days after the claim is received by the
Administrator (or within 180 days, if special circumstances require an extension
of time for processing the claim, and if written notice of such extension and
circumstances is given to such person within the initial 90-day period). If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

(b)      Review Procedure. Within 60 days after the date on which a person
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred), such person
(or his duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator. The Administrator
will notify such person of its decision in writing. Such notification will be
written in a manner calculated to be understood by such person and will contain
specific reasons for the decision as well as specific references to pertinent
Plan provisions. The decision on review will be made within 60 days after the
request for review is received by the Administrator (or within 120 days, if
special circumstances require an extension of time for processing the request,
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period). If the decision on review is not made within such
period, the claim will be considered denied.

11.04.  Cost of Administration. Unless some or all costs and expenses are paid
by the Employer, all reasonable costs and expenses (including legal, accounting,
and employee communication fees) incurred by the Administrator and the Trustee
in administering the Plan and Trust will be paid first from the forfeitures (if
any) resulting under Section 7.05, then from the remaining Trust Fund. All such
costs and expenses paid from the Trust Fund will, unless allocable to the
Accounts of particular Participants, be charged against the Accounts of all
Participants on a prorata basis or in such other reasonable manner as may be
directed by the Employer.


16


 